Citation Nr: 1119998	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, claimed as secondary to exposure to asbestos or exposure to hazardous materials.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depressive disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was previously remanded by the Board in November 2009 in order for additional evidentiary development to be completed.  All requested development was conducted with respect to the issue involving the claimed pulmonary disability; however, for reasons discussed below, the Board finds that additional development is needed with respect to the issue involving the claimed acquired psychiatric disorder.  

Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and s REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current pulmonary disorder that is due to any incident or event in active service, to include any exposure to asbestos or other hazardous materials therein.  




CONCLUSION OF LAW

A pulmonary disorder was not incurred in or aggravated by active service, to include as secondary to any exposure to asbestos or other hazardous materials therein.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that he currently has pulmonary disability that is secondary to his exposure to asbestos during service.  In the alternative, he has asserted that his pulmonary disability is related to the hazardous materials he was exposed to on a daily basis in the military.  

At the outset, the Board notes that the Veteran's service treatment records are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  In such cases, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While the evidentiary record does not contain all of the Veteran's service treatment records, his March 1956 separation examination is included in the record, which reflects that his lungs and chest were normal and that a chest X-ray was negative.  Nevertheless, the following analysis has been undertaken with the heightened duty in mind.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran has provided specific information regarding his exposure to asbestos during service, asserting that he was exposed to asbestos while serving on aircraft that were lined with asbestos, testing engines that were stores in crates that were lined with asbestos, and assisting in constructing buildings that were lined with asbestos.  However, because the Veteran's service treatment records are presumed to have been destroyed in a fire, the service department is unable to verify if the Veteran was exposed to asbestos during service.  The Veteran has also reported that he contacted the military bases himself and he was unable to obtain any records.  See Veteran's statement dated February 2009.  Therefore, while there is no actual evidence of in-service exposure to asbestos or hazardous materials, the Board will accept the Veteran's assertions as competent evidence of in-service exposure, for the purposes of this decision only.  

However, the Board must not that the Veteran served on active duty from March 1953 to March 1956, indicating that the exposure occurred more than one-half century ago.  

At the May 2010 VA psychiatric examination, the Veteran reported his occupational history, including work as an aircraft mechanic, beauty salon owner, car salesman, and in real estate sales, which he reported doing for nearly 30 years.  It is not clear if the Veteran worked as an aircraft mechanic both during and after service; however, because the Veteran has consistently reported working as an aircraft mechanic during service with no mention of any post-service mechanic work, the Board will resolve all reasonable doubt in his favor and find that, given his reported occupational history, the Veteran did not likely have any occupational or asbestos exposure other than his claimed in-service exposure.  

The Veteran was afforded a VA examination in May 2010 to determine if he currently has a pulmonary disorder that is related to his reported in-service exposure to asbestos or other hazardous materials.  At that examination, the Veteran reported his current symptoms, including a productive cough, dyspenea on exertion, and asthma which the examiner noted was diagnosed in 1995.  

Importantly, the VA examiner also noted the Veteran has a history of significant cigarette smoking for 45 years.  

After reviewing the claims file, the VA examiner noted the Veteran's medical history as it pertains to his pulmonary and respiratory function, including that he was diagnosed with chronic obstructive pulmonary disease (COPD) in 1993 and has suffered from many incidents of upper respiratory infections and pneumonia, despite several sets of pulmonary function tests (PFTs) being fairly normal.  After examining the Veteran, the examiner diagnosed COPD with asthma.  

As to the etiology of the Veteran's current pulmonary disorders, the VA examiner noted that the current CT scan showed mild, non-calcified pleural plaques.  However, the VA examiner ultimately stated that it is within the realm of possibility, but unlikely, that the pleural plaques were caused by asbestos, noting that asbestosis causes pleural plaquing that become calcified over 15 to 20 years.  He also stated that he discussed this evidence with a pulmonologist, Dr. R.M., who felt that the plaquing was not clinically significant and more likely than not to be recent pleural scars.  The VA examiner further noted that there is some emphysema noted in the CT scan, with air trapping per the PFTs, but he stated that asbestosis does not cause emphysema-like changes on imaging, noting that the Veteran has a significant smoking history.  

In addition, the VA examiner noted that there is evidence of restrictive pulmonary disease on previous PFTs, which was always thought to be accounted for by the Veteran's obesity.  In sum, the VA examiner opined that it is less likely than not that the Veteran's emphysema or COPD is due to asbestos or pleural plaquing and, thus, it is less likely as not that the Veteran's current pulmonary condition and symptoms are due to asbestos exposure in service.  

The VA examiner also opined that it is possible, but not provable or quantifiable, that inhaled chemical fumes might have contributed to the Veteran's COPD and emphysema and, thus, less likely than not that this may have accounted for more than a small amount of his lung condition.  He also stated that the Veteran's asthma is clearly associated with his allergic rhinitis per the evidence of record and, thus, less likely than not caused by his exposure to any inhaled chemical fumes.  

The May 2010 VA examination was adequate for evaluation purposes and the opinion provided by the examiner is considered the most competent, credible, and probative evidence of record regarding the likelihood that the Veteran's current pulmonary disabilities are related to his military service.  Indeed, the May 2010 VA examiner was aware of all relevant facts in this case, as he reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In addition, the VA examiner provided a complete rationale in support of his opinions, which was based on the evidence of record, physical examination of the Veteran, and consultation with a pulmonologist.  Moreover, there is no opposing medical evidence or opinion of record which relates the Veteran's current pulmonary disabilities to his military service, to include any reported exposure to asbestos or other hazardous materials therein.  

While the Board may never conclusively know what caused the disability at issue, the evidence clearly supports a finding that it is less likely exposure to asbestos in service one-half century ago and more likely the Veteran's very long history of smoking.

In this context, the Board has considered the Veteran's statements asserting a nexus between his current disabilities and his reported exposure to asbestos and hazardous materials in service; however, the Veteran's statements in this regard are not considered competent because the lay persons are not generally capable of providing competent evidence regarding the potential etiologic relationship between pulmonary disorder (which the Board notes must be observed and diagnosed by way of imaging studies) and exposure to asbestos and other hazardous materials.  Such competent evidence has been provided by a medical professional who reviewed the evidentiary record and provided a medical opinion based upon his review, examination, and medical expertise.  

Therefore, despite the competent lay evidence of in-service exposure to asbestos and hazardous materials and the evidence showing that the Veteran did not likely have any other occupational or asbestos exposure, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a pulmonary disorder.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and the evidentiary record, including VA treatment records dated from 1996 to 2009.  In this regard, the Board notes that, while the Veteran has reported receiving treatment for his pulmonary condition at the Livermore VA Medical Center (VAMC) in 1990 and at the Baton Rouge VAMC in 2001, efforts to obtain this evidence did not garner any new treatment records.  Indeed, a request for records sent to the VA Palo Alto Health Care System, of which the Livermore VAMC is apart, only produced records from 1996 to 2004, while a request for records sent to the New Orleans VAMC, which includes the Baton Rouge Outpatient Clinic, did not provide any records from 1990 to 2002.  Therefore, the Board finds that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that there is no other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In addition, the Veteran was afforded a VA examination in May 2010.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for a pulmonary disorder, claimed as secondary to exposure to asbestos or exposure to hazardous materials, is denied.  

REMAND

As noted, in November 2009, the Board remanded the issue of service connection for an acquired psychiatric disorder for additional evidentiary development, to include scheduling the Veteran a VA mental disorders examination.  The Board specifically requested that the examining physician provide a competent, probative, and well-reasoned opinion regarding the likelihood that the Veteran's anxiety and depressive disorders are related to military service, which also addressed the evidence of record that shows the Veteran's anxiety and depressive disorders are related to the onset of his medical problems in 2000 and the statements submitted by J.G.B., PMHNP, dated January 2006 and August 2008, which purport to relate the Veteran's anxiety and depression to his military service.  

Review of the record reveals the Veteran was scheduled for a VA psychiatric examination in May 2010 and that the examining physician provided a medical opinion that the Veteran's major depressive disorder and generalized anxiety disorder are caused by, or the result of, his experiences at Walker Air Force Base in service.  The May 2010 examination report reflects that the Veteran's claims file was not available for review at the time of the examination; however, a June 2010 addendum reflects that the VA examiner reviewed the claims file but that no changes to his report were indicated.  

Despite subsequent review of the claims file, the VA examiner did not address the medical evidence of record that shows the Veteran's anxiety and depressive disorders are related to the onset of his medical problems or the statements submitted by J.G.B., PMHNP.  In this context, the Board notes that a Decision Review Officer located at the RO noted that the mental disorders examination did not address the medical evidence of record, as requested, and requested that the claims file be returned to the May 2010 VA examiner for an addendum.  However, it does not appear that the requested action was taken.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the May 2010 VA examiner did not address the statements submitted by J.G.B., PMHNP, or the medical evidence of record showing that the Veteran's current psychiatric disabilities are related to his physical disorders, as requested, the Board finds that the instructions of the November 2009 Remand were not substantially complied with, necessitating another remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request that the physician who conducted the May 2010 VA mental disorders examination review the claims file, including specifically this remand, the January 2006 and August 2008 statements from J.G.B., PMHNP, and the medical evidence of record that shows the Veteran's anxiety and depressive disorders are related to the onset of his medical problems.  Following such review, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any current psychiatric disability is related to the Veteran's military service from The Veteran served on active duty from March 1953 to March 1956.

If the foregoing question cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


